                                Case 20-02010        Doc 42-2    Filed 01/07/21 Entered 01/07/21 14:31:07                  Desc Payment
                                                                       History Page 1 of 1


n                           n                  Post Suspense Balance           -$3,792.48
                                                     Post-
                            Transaction Amount petition Post Amt Due         Contractual                             Posting       Credit to Post     Debit from Post Suspense
       Transaction Type         Date    Received Due Date        Per PCN     Amt Applied    Principal     Escrow    Over/Short       Suspense        Post Suspense  Balance
Beginning Balance            1/23/2020
Post-Petition                   02/06/20   $960.00    2/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00          $3.96
Post-Petition                   03/05/20   $960.00    3/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00          $7.92
Post-Petition                   04/02/20   $960.00    4/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00         $11.88
Post-Petition                   05/01/20   $960.00    5/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00         $15.84
Post-Petition                   05/30/20   $960.00    6/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00         $19.80
Post-Petition                   09/03/20   $960.00    7/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00         $23.76
Post-Petition                   09/30/20   $960.00    8/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00         $27.72
Post-Petition                   10/01/20   $960.00    9/1/2020     $956.04        $956.04       $601.96   $354.08          $3.96             $3.96          $0.00         $31.68
Post-Petition Payment Due                            10/1/2020     $956.04        $956.04       $601.96   $354.08       -$956.04             $0.00        $956.04       -$924.36
Post-Petition Payment Due                            11/1/2020     $956.04        $956.04       $601.96   $354.08       -$956.04             $0.00        $956.04     -$1,880.40
Post-Petition Payment Due                            12/1/2020     $956.04        $956.04       $601.96   $354.08       -$956.04             $0.00        $956.04     -$2,836.44
Post-Petition Payment Due                             1/1/2021     $956.04        $956.04       $601.96   $354.08       -$956.04             $0.00        $956.04     -$3,792.48
